Case: 15-40712      Document: 00513359133         Page: 1    Date Filed: 01/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40712                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         January 27, 2016
GUADALUPE HERNANDEZ,                                                       Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

THE STATE OF TEXAS BOARD OF PARDONS AND PAROLES; RISSIE
OWENS, Parole Chairperson,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CV-90


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       On January 4, 2007, the 406th District Court for Webb County, Texas,
sentenced Guadalupe Hernandez to six years of imprisonment after
Hernandez pleaded guilty to indecency with a child in violation of Texas Penal
Code 21.11. The Institutional Division of the Texas Department of Criminal
Justice (TDCJ) received custody of Hernandez on December 31, 2007. After a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40712    Document: 00513359133    Page: 2   Date Filed: 01/27/2016



                                No. 15-40712
discharge audit by TDCJ discovered that the district court’s judgment did not
grant Hernandez any pre-sentence jail credit, Hernandez’s sentencing start
date was calculated as January 4, 2007, and his corresponding maximum
discharge date was calculated as January 3, 2013.
      On November 29, 2012, the district court issued a nunc pro tunc order,
granting Hernandez credit for jail time served from January 25, 2006, to
February 17, 2006, pursuant to Texas Code of Criminal Procedure Article
42.03. When the Classifications and Records Office of TDCJ received notice of
that order on December 12, 2012, it re-calculated Hernandez’s sentence start
date as December 12, 2006, and his corresponding maximum discharge date as
December 11, 2012.     Hernandez was ultimately “released by discharge of
sentence, without further obligation,” on December 14, 2012.
      Hernandez brought the present pro se 42 U.S.C. § 1983 action, alleging
that the Texas Board of Pardons and Paroles (TBPP) and its chairperson,
Rissie Owens, violated his constitutional rights by unlawfully incarcerating
him past his maximum discharge date. The United States District Court for
the Southern District of Texas granted TBPP and Owens’s motion for summary
judgment, finding that there was no genuine dispute of material fact that
TBPP and Owens were not “personally involved” in the prisoner discharge
calculations. The district court dismissed the action, and Hernandez timely
appealed.
      “We review a grant of summary judgment de novo, applying the same
standards as the district court.” Prison Legal News v. Livingston, 683 F.3d
201, 211 (5th Cir. 2012). Summary judgment is proper “if the movant shows
that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “We view the
evidence in the light most favorable to the nonmoving party,” Prison Legal
News, 683 F.3d at 211, but no genuine dispute exists “[i]f the record, taken as
                                      2
     Case: 15-40712       Document: 00513359133         Page: 3     Date Filed: 01/27/2016



                                       No. 15-40712
a whole, could not lead a rational trier of fact to find for the non-moving party,”
id. (quoting Kipps v. Caillier, 197 F.3d 765, 768 (5th Cir. 1999)).
       “Personal involvement is an essential element of a [42 U.S.C. § 1983]
cause of action.”      Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).
Accordingly, “[t]he plaintiff ‘must establish that the defendant was either
personally involved in the deprivation or that his wrongful actions were
causally connected to the deprivation.’” Spence v. Nelson, 603 F. App’x 250,
255 (5th Cir. 2015) (per curiam) (unpublished) (quoting Jones v. Lowndes Cty.,
678 F.2d 524, 530 (5th Cir. 1990)).
       Reviewing the record as a whole, Hernandez has failed to show that
TBPP or Owens were personally involved in, or causally connected to, his
incarceration from December 12 to December 14. The evidence in the record,
viewed in the light most favorable to Hernandez, only shows that the
Classification and Records Department of TDCJ, not TBPP or Owens, was
involved in modifying Hernandez’s discharge calculations. See Tex. Gov’t Code
Ann. § 498.002 (vesting the power to classify inmates with TDCJ). Moreover,
neither TBPP nor Owens is causally connected to any deprivation arising from
the allegedly unlawful incarceration because Hernandez was discharged after
serving the entirety of his six-year sentence, not released on parole. Tex. Code
Crim. Proc. Ann. art. 43.13(a); Cf. Tex. Gov’t Code Ann. § 508.0441(a) (vesting
TBPP with, among other powers, the authority to determine “which inmates
are to be released on parole or mandatory supervision” and “the continuation,
modification, and revocation of parole or mandatory supervision”); 1 Tex. Gov’t
Code Ann. § 508.142(c) (“The period of parole is computed by subtracting from
the term for which the inmate was sentenced the calendar time served on the


       1Hernandez was ineligible for mandatory supervision. See Tex. Gov’t Code Ann.
§ 508.149(a)(5) (prohibiting the release of an inmate to mandatory supervision if convicted of
indecency with a child).
                                              3
    Case: 15-40712   Document: 00513359133     Page: 4   Date Filed: 01/27/2016



                                No. 15-40712
sentence.”). Hernandez has therefore failed to raise a genuine dispute that
TBPP or Owens was involved in any constitutional deprivation that may have
arisen from Hernandez’s continued incarceration past his maximum discharge
date, and the district court did not err in granting summary judgment in favor
of TBPP and Owens.
      We therefore AFFIRM the judgment of the district court.




                                      4